Crow-Randall v. Burnett















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-113-CV

Â Â Â Â Â RANDALL CROW,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â GILBERT BURNETT
Â Â Â Â Â Â AND GREG WILLIAM BURNETT,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellees
 
Â 
From the 40th District Court
Ellis County, Texas
Trial Court # 50,184
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

DISSENTING OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â I dissent.  See Lance v. USAA Ins. Co., 934 S.W.2d 427, 431-33 (Tex. App.âWaco 1996,
no writ) (Vance, J., dissenting).  As was true in Lance, the injured party testified to pain arising
shortly after the accident and that evidence is uncontroverted.  Thus, the jury's failure to find any
damages is contrary to the weight of the evidence.  See Croucher v. Croucher, 660 S.W.2d 55, 58
(Tex. 1983). 
Â Â Â Â Â Â I would reverse the judgment and remand the cause for another trial.  
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â BILL VANCE
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice
Â 
Â 
Opinion delivered and filed August 20, 1997
Publish
 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellee
Â 
Â 
Â 

From the 272nd District Court
Brazos County, Texas
Trial Court Nos. 29252F-272, 29311F-272 and 29308F-272
Â 

DISSENTING Opinion

Â 
Â Â Â Â Â  A
majority of this Court has previously found unassigned error.Â  E.g.,
Hailey v. State, 50 S.W.3d 636 (Tex. App.ÂWaco 2001), revÂd, 87 S.W.3d 118 (Tex. Crim. App. 2002); In re B.L.D., 56 S.W.3d 203 (Tex. App.ÂWaco 2001) (per curiam), revÂd, 113 S.W.3d 340 (Tex. 2003).Â 
The Court has been reversed.Â  E.g., Hailey v. State, 87 S.W.3d 118,
121-22 (Tex. Crim. App. 2002), cert.
denied, 538 U.S. 1060 (2003); In re B.L.D., 113 S.W.3d 340, 350-51 (Tex. 2003), cert.
denied sub nom. Dossey v. Tex. DepÂt
of Protective & Reg. Servs., 124
S.Â Ct. 1674 (2004).Â 
There is virtually no such thing as unassigned error.Â  Id.Â  There is
none to be addressed here.
Â Â Â Â Â  A
majority of this Court has previously found fundamental error.Â  E.g.,
Rushing v. State, 50 S.W.3d 715, 722-25 (Tex. App.ÂWaco 2001), affÂd on other grounds, 85 S.W.3d 283,
284-87 (Tex. Crim. App. 2002); B.L.D., 56
S.W.3d at 214-15; In re J.F.C., 57
S.W.3d 66, 74 (Tex. App.ÂWaco 2001), revÂd,
96 S.W.3d 256 (Tex. 2002).Â 
The Court has been reversed and been held to have erred.Â  E.g.,
Rushing v. State, 85 S.W.3d 283, 284-87 (Tex. Crim. App. 2002); B.L.D., 113 S.W.3d at 350-51; In
re J.F.C., 96 S.W.3d 256, 272-74, 277-79 (Tex. 2002).Â 
There is almost no such thing as fundamental error.Â  Mendez
v. State, 138 S.W.3d 334, 340-42 (Tex. Crim. App. 2004); Saldano v. State, 70 S.W.3d 873, 887-89 (Tex. Crim. App. 2002); Paulson v. State, 28 S.W.3d 570, 573
(Tex. Crim. App. 2000) (reasonable doubt instruction not absolute systemic
requirement).Â  There is no fundamental
error in the charge without egregious harm.Â Â 
Almanza v. State, 686 S.W.2d
157, 171 (Tex. Crim. App. 1985) (op. on rehÂg).Â 
There is no fundamental error here.Â 

Â Â Â Â Â  The
majority again finds unassigned and fundamental error here.Â  I dissent.
TOM GRAY
Chief Justice
Dissenting opinion delivered and filed November
 10, 2004
Publish